UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6704


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENYATTE BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:01-cr-01109-MJP-1; 3:07-cv-70011-MJP)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenyatte Brown, Appellant Pro Se. William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenyatte Brown seeks to appeal the district court’s

orders denying          relief    on    his    28    U.S.C.A.        § 2255      (West      Supp.

2010) motion and denying reconsideration.                            The orders are not

appealable      unless        a    circuit         justice      or     judge         issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                   A

certificate        of     appealability            will      not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies     this      standard      by

demonstrating        that     reasonable           jurists     would       find      that     the

district      court’s     assessment       of       the    constitutional            claims    is

debatable     or     wrong.        Slack      v.    McDaniel,        529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion     states      a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We   have     independently           reviewed        the    record      and

conclude      that      Brown     has    not       made      the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3